DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The translation errors in these claims include but are not limited to the following examples:
Claim 1 recites “at least one electric and/or electronic component” in lines 7-8, which is vague and indefinite.  It is not clear if this is alternative terminology for the structural component or if two different electric/electronic components are being claimed.
Claim 1 recites “wherein at least one first fluid channel cavity is provided in the first coupling surface and/or at least one second fluid channel cavity is provided in the second coupling surface and wherein the two carrier parts are connected with each other - 33 - 200380.00274/12284791 lv.Iat the coupling surfaces such that the at least one fluid channel cavity and/or the at least one second fluid channel cavity limit at least one main fluid channel of the fluid channel arrangement” in lines 19-26, which is vague and indefinite.  It is not clear what is attempting to be claimed due to the lack of antecedent basis and the multiple “and/or” type language.
Claims 1-15 are replete with examples of insufficient antecedent basis.  Furthermore, due to the vague and indefinite language in claim 1 it is not clear what is being positively required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Voege et al (2005/0011282).
Referring to claim 1, Voege et al teaches a fluid control arrangement for a medical device (paragraph 0008), the fluid control arrangement comprising: a fluid control circuit comprising at least one fluid channel arrangement (150) and at least one fluid control component (122) that are arranged between an inlet connection (131) and an outlet connection (164) (Figures 2-4; paragraphs 0054-0055 and 0068); a control circuitry (300; Figure 8) comprising at least one electric and/or electronic component, the control circuitry being configured to control the at least one fluid control component of the fluid control circuit (paragraph 0059); and a first carrier part comprising a first mounting surface and a first coupling surface (Figure 2a, circuit support section 148) and with a second carrier part comprising a second mounting surface and a second coupling surface (Figure 2a, circuit board 154), wherein the at least one fluid control component of the fluid control circuit and the at least one electric and/or electronic component of the control circuitry are arranged at the mounting surfaces of the carrier parts (Figures 2b and 2c), and wherein at least one first fluid channel cavity (150; Figures 2a and 2b) is provided in the first coupling surface and/or at least one second fluid channel cavity (156; Figure 2e) is provided in the second coupling surface (paragraphs 0055-0056) and wherein the two carrier parts are connected with each other - 33 - 200380.00274/12284791 lv.Iat the coupling surfaces such that the at least one fluid channel cavity and/or the at least one second fluid channel cavity limit at least one main fluid channel of the fluid channel arrangement (paragraph 0056; “Circuit board 154 also has a plurality of apertures 156 defined therein sized and shaped to allow fluid to flow therethrough”).

 	Referring to claim 2, Voege et al teaches wherein at least one first fluid channel cavity, as well as at least one second fluid channel cavity are provided, wherein each of the first fluid channel cavities and one associated second fluid channel cavity form one main fluid channel of the fluid channel arrangement (paragraph 0056; “Apertures 156 are aligned with pathways 160 in outlet housing 112 to further facilitate fluid flow").
  
 	Referring to claim 4, Voege et al teaches wherein the first carrier part and the second carrier part are formed by a respective injection mold part (Figures 2a-2e).

 	Referring to claim 5, Voege et al teaches wherein in the first carrier part at least one fluidic first branch channel is present that extends between the first mounting surface and the first coupling surface and is free of undercuts in at least one extension direction from the first mounting surface to the first coupling surface or from the first coupling surface to the first mounting surface (Figure 2a, circuit support section (148) and aperture (150)).

Referring to claim 6, Voege et al teaches wherein in the second carrier part at least one fluidic second branch channel is present that extends between the second mounting surface and the second coupling surface and is free of undercuts in at least one extension direction from the second mounting surface to the second coupling surface or from the second coupling sur- face to the second mounting surface (Figure 2e, circuit board (154) and aperture (156)).  

 	Referring to claim 7, Voege et al teaches wherein a seal arrangement is arranged between the first coupling surface and the second coupling surface (paragraphs 0044-0068; Figures 1-4).

Referring to claim 8, Voege et al teaches wherein one or more first fluid channel cavities and/or one or more second fluid channel cavities form multiple main fluid channels that are separated in or along the coupling surfaces from each other ([0056] "Apertures 156 are aligned with pathways 160 in housing outlet 112 to further facilitate fluid flow."; Figures 2a and 2b disclose a plurality of first fluid channel recesses (160) and second fluid channel recesses (156)).

 	Referring to claim 9, Voege et al teaches wherein the seal arrangement comprises multiple ring seals, wherein each ring seal surrounds a main fluid channel of the fluid channel arrangement (paragraphs 0044-0068; Figures 1-4).  

 	Referring to claim 10, Voege et al teaches wherein each fluid control component is arranged at the first mounting surface (Figure 2a, diaphragm (122) is arranged on the first mounting surface).

 	Referring to claim 11, Voege et al teaches wherein each electric and/or electronic component is arranged at the second mounting surface (Figure 2a, LED (152) and battery receiver (151) are arranged on the second mounting surface).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Voege et al (2005/0011282).
 	Referring to claim 3, Voege et al teaches a fluid channel cavity and a second fluid channel cavity, however fails to teach that they have a semicircle cross-section. It would have been an obvious matter of design choice to make the different portions of the fluid channel cavities of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794